EVANS, J.
Appellant was convicted of manslaughter in the first degree. We find no reversible error in the record proper. The only exceptions reserved by the bill of exceptions relate to the ruling of the trial court upon questions propounded to witness Tom Willingham by defendant’s counsel, inquiring whether witness had heard one Ben Carter, another witness, make threats against, deceased. There was no evidence to show that Ben Carter was connected in any wise with the killing, and the only suggestion thereof is in the implication of questions excepted to. The judgment of the court below is affirmed on the following .authorities: Alston v. State, 63 Ala. 178; Walker v. State, 139 Ala. 56, 35 South. 1011; Toliver v. State, 142 Ala. 3, 38 South. 801.
Affirmed.